Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application

This Office-Action acknowledges the Amendment filed on 8/9/2021 and is a response to said Amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-9, 11, 13-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, US 20140235319 (Meyer) in view of Shaik, US 20160328910 (Shaik) and Gilmore, US 20130059642 (Gilmore)
Regarding Claims 1, 11. Meyer discloses an electronic gaming machine (Fig 1) comprising: 
at least one primary display device (Fig 1, elem 7; para 69); 

a game controller configured to execute instructions stored in a tangible, non-transitory, computer-readable medium (para 69, 71. Electronic gaming machines are programmed to run gaming instructions.), which, when executed by the game controller, cause the game controller to at least: 
cause to be displayed, on the at least one primary display device, a base game (para 70-71, 93-94. The slot game displayed is interpreted as a base game.); 
identify a number of reels of a plurality of reels displayed on the at least one primary display device that are selected for play of the base game (Fig 5-18; para 16, 35-40, 76, 80-87, 89. A special symbol “S” on a selected reel can identified in which predetermined symbols in symbol positions corresponding to the selected reel with special symbol “S” can be changed into another special symbol “X”. In this case, the reels identified that are selected are the reels have special symbol “S”. For example, when a special symbol “S” appears on one symbol position, a number of reels to the left or right of the special symbol can be changed special symbol “X”.); 
determine, for each reel, a reel symbol of a plurality of reel symbols to be displayed after a spin of each reel (Fig 5-18; para 16, 35-40, 76, 80-87, 89. A determination of reel symbols are made in order to determine which ones have special symbol “S” so that the corresponding symbols of corresponding reels can be changed into special symbol “X”)
determine a game enhancement to be applied to the base game (Fig (Abstract, Fig 5-18, para 13, 19, 36, 77, 79-87, 95, 98. An enhancement that can be made would 
cause to be displayed on each reel, after a spin of the plurality of reels, the reel symbol determined to be displayed on each reel (Fig 5-18; para 83. The figures depicts how after a determination is made on what symbols to be changed into special symbol “X”, those determined symbols are changed into special symbol “X” in the form of various shapes.); 
determine a game outcome based at least on the displayed reel symbols on each selected reel and the game enhancement (para 77, 90, 95).  
	While Meyer teaches that there can be a secondary display device separate from the primary display device included on the electronic gaming machine that is used for presenting information to a player it is information related to jackpot information (para 96), which means Meyer failed to explicitly disclose cause to be displayed an animation indicating the game enhancement will be provided, wherein the animation originates at a secondary display device separate from the at least one primary display device included on the electronic gaming machine.
	However, Shaik discloses of a reel based wagering game (Fig 3) that comprises a primary and a secondary device (Fig 1, elem 20; para 23) wherein the primary and/or secondary display device can be used communicating aspects of a wagering game and outcomes of game play in which animations of features related to symbols of the wagering game can be produced for alerting the player to special features that are occurring (para 33, 43, 60) because it can enhance player anticipation, entertainment, and enjoyment of the wagering game (para 3).

	To further elaborate, since Meyer teaches of enhancements being performed on gaming symbols during game play as teaching of a secondary display for providing information to the player, and Shaik teaching that symbols can be animated and presented on a secondary display as means of providing information to the player on what is occurring during game play, it would be obvious to incorporate Shaik’s teachings Meyer because it would mean, rather than displaying information and alerting players of jackpot information on a second display device, the second display of Meyer device can also be for providing animations related to the special symbols as means of letting the player know what is occurring during game play as taught by Shaik. 
	While the combination of Meyer and Shaik is interpreted as teaching animations being provided to the players, both in combination failed to disclose wherein the animation is displayed at least in part on both of the secondary display device and the at least one primary display device.
	However, Gilmore teaches of a reel-based wagering machine that utilizes a first and second display devices (Fig 1, 16, elem 20A, 20B; para 47, 60, 76, 82) wherein animation in the form of a spinning reel is displayed at least in part on both of the secondary display device and the at least one primary display device (Fig 16. The figure depicts how the spinning reels can be depicted as taking up both the second and primary displays.) because using two individual display devices for displaying a spinning 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Gilmore’s teachings with Meyer and Shaik because using two individual display devices for displaying a spinning reel can provide more details than using a single display devices as well as provide more exciting and entertaining game play because such game play attract frequent play and, hence, increase profitability to the operator and can increase player appeal relative to other gaming machines as taught by Gilmore.

Regarding Claims 3, 13. Meyer further discloses wherein the game enhancement includes selection of at least one reel different from the identified reels that are selected for play of the base game (Fig 5-18; para 89. The figure depicts how there are various reels that are different from the identified reel that had special symbol “S” that that are identified and selected to be changed into special symbol “X”.) 

Regarding Claims 4, 14. Meyer further discloses wherein at least one reel symbol of the plurality of reel symbols comprises a progressive jackpot symbol (para 77, 96-97).  



Regarding Claims 8, 18. Meyer further discloses wherein the reel symbols with values associated therewith comprise reel symbols each indicating the value associated therewith (para 73. Playing cards have indicated values associated with them. For example, 10 of clubs would have a value of 10.).  

Regarding Claims 9, 11. Meyer further discloses wherein execution of the instructions further cause the game controller to activate a bonus game based on the reel symbols displayed on selected reels (para 29-31, 73, 77. Bonus and feature games are interpreted as bonus games that can be triggered as a result of a base game.).  

Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, US 20140235319 (Meyer) in view of Shaik, US 20160328910 (Shaik) and Gilmore, US 20130059642 (Gilmore) and in further view of Gauselmann, US 20050282607 (Gauselmann)

	However, Gauselmann discloses of a slot based system (Abstract, fig 3-6; para 4-5) in which special symbols that appear on a reel can be enhanced and changed into multipliers because it can change the game by changing the winning combinations and the payout schedule (para 32-34).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Gauselmann’s teachings with Meyer and Shaik and Gilmore because it can change the payout schedule for winning combinations as taught by Gauselmann. To further elaborate, since Meyer teaches that the changing of special symbols “S” into special symbol “X”, which can be that of wild, scatter, jackpot or trigger symbols (para 77) for enhancing the game, the incorporation of Gauselmann’s teachings in which the special symbol “S” of Meyer’s invention can also be changed into that of a multiplier because it can also enhance Meyer’s invention as taught by Gauselmann.

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, US 20140235319 (Meyer) in view of Shaik, US 20160328910 (Shaik) and Gilmore, US 20130059642 (Gilmore) and in further view of Gauselmann, US 20050055113 (Gauselmann)
Regarding Claims 5, 15. Meyer and Shaik and Gilmore failed to explicitly disclose wherein the game 
	While Meyer teaches that the enhanced symbols can be jackpot symbols (para 50, 77), Meyer failed to disclose increasing a progressive jackpot associated with the progressive jackpot symbol. 
	However, Gauselmann teaches how special symbols can be used to increase a progressive jackpot (Abstract, Fig 1-2; para 8, 13) because it can create added excitement and giving the player the feeling that he or she has invested in the gaming machine as well can make the player continue to play in order to get his or her investment back in the form of a jackpot win (para 25)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Gauselmann’s teachings with Meyer and Shaik and Gilmore because it can create added excitement and giving the player the feeling that he or she has invested in the gaming machine as well can make the player continue to play in order to get his or her investment back in the form of a jackpot win as taught by Gauselmann.

Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, US 20140235319 (Meyer) in view of Shaik, US 20160328910 (Shaik) and in further view of Ang et al., US 20180130285 (Ang)
Regarding Claims 6, 16. Meyer and Shaik and Gilmore failed to disclose wherein at least one reel symbol of the plurality of reel symbols comprises a blank symbol with no value associated therewith.  

	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Ang’s teachings with Meyer and Shaik and Gilmore because it would provide an improved game play and can provide new and exciting game play while simultaneously simplifying visible wins as taught by Ang.

Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, US 20140235319 (Meyer) in view of Shaik, US 20160328910 (Shaik) and Gilmore, US 20130059642 (Gilmore)and in further view of Jaffe et al., US 20100248811 (Jaffee)
Regarding Claims 10, 20. Meyer and Shaik and Gilmore failed to disclose wherein reel symbols displayed on selected reels in the base game are included on bonus game reels during play of the bonus game.
	However, Meyer does teaches that special symbols during the base game can be enhanced into wild symbols (para 29-30, 77) in which bonus games can be triggered (para 31).
	Furthermore, Jaffe teaches that when it comes to symbol based slot games (Abstract. Fig 1a; para 21) wherein players can play a basic game that can trigger a 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Jaffe’s teachings wherein wild symbols can be held for the entirety of game play because such a feature is entertaining and can attract players to the gaming machine and increase profitability to the operator as taught by Jaffe.
	To further elaborate, since Meyer teaches of special symbols that can be enhanced into wild symbols during base game play in which bonus games can be triggered, the teachings of Jaffe would mean that the wild symbol of Meyer’s invention can actually be held for bonus games as well as it would provide more excitement as taught by Jaffe.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715